DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s submission dated 04/30/2021 has been received and made of record. 
Claims 1-20 are currently pending in Application 17/246,263. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ron (US 2018/0322403 A1) in view of Asai (US 2019/0243811 A1).

Regarding claims 1 and 16, Ron discloses a system and one or more non-transitory, computer-readable media… (Ron: Claims 1, 8, 15, “a computer-implemented method… a system, comprising: one or more data processors… computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions”), comprising: 
	at least one server computer comprising at least one processor and at least one memory (Ron: Paragraph [0124], “Communication server 910… may include one or more computing devices with a processor and a memory”), the at least one server computer configured to: 
	obtain one or more conversation messages from a conversation between a first user and a second user (Ron: Paragraph [0127], “Message recommendation system 930 analyze the database of messages stored at message data store 935”); 
	compute a conversation encoding vector by processing the one or more conversation messages with a neural network (Ron: Claims 6 and 7, “generating a vector representation… vector representation of the one or more previous messages”, and Paragraph [0127], “recurrent neural network (RNN) or a convolutional neural network (CNN) may be used”); 
	obtain a plurality of clusters of messages (Ron: Paragraph [0127], “compare the results of the evaluation to the one or more clusters of previous messages stored in message data store 935”), wherein: 
		the plurality of clusters comprises a first cluster and a second cluster (Ron: Paragraph [0127], “compare the results of the evaluation to the one or more clusters of previous messages stored in message data store 935”), 
		the first cluster comprises a first message and a second message (Ron: Paragraph [0127], “compare the results of the evaluation to the one or more clusters of previous messages stored in message data store 935”), and 
		the second cluster comprises a third message and a fourth message (Ron: Paragraph [0127], “compare the results of the evaluation to the one or more clusters of previous messages stored in message data store 935”); 
	obtain message encoding vectors for the messages, wherein a message encoding vector is computed by processing a corresponding message with the neural network (Ron: Claims 6 and 7, “generating a vector representation… vector representation of the one or more previous messages”, and Paragraph [0127], “recurrent neural network (RNN) or a convolutional neural network (CNN) may be used”); 
	compute a first distance between the conversation encoding vector and a first message encoding vector corresponding to the first message (Ron: Paragraph [0135], “The new message matrix 1120 can be compared against each candidate message matrix (e.g., matrices 1130, 1140, and 1150). For example, the absolute value of the matrices can be compared and a similarity score can be generated. The most similar candidate message matrix can be selected, and the candidate message corresponding to the selected candidate message matrix can be used as the predicted message that is displayed at the agent's terminal device”; the absolute value comparison similarity score constitutes a distance between vectors); 
	compute a second distance between the conversation encoding vector and a second message encoding vector corresponding to the second message (Ron: Paragraph [0135], “The new message matrix 1120 can be compared against each candidate message matrix (e.g., matrices 1130, 1140, and 1150). For example, the absolute value of the matrices can be compared and a similarity score can be generated.”); 
	compute a third distance between the conversation encoding vector and a third message encoding vector corresponding to the third message (Ron: Paragraph [0135], “The new message matrix 1120 can be compared against each candidate message matrix (e.g., matrices 1130, 1140, and 1150). For example, the absolute value of the matrices can be compared and a similarity score can be generated.”); 
	compute a fourth distance between the conversation encoding vector and a fourth message encoding vector corresponding to the fourth message (Ron: Paragraph [0135], “The new message matrix 1120 can be compared against each candidate message matrix (e.g., matrices 1130, 1140, and 1150). For example, the absolute value of the matrices can be compared and a similarity score can be generated.”); 
	select the first message using the first message selection score and the second message selection score (Ron: Paragraph [0135], “The most similar candidate message matrix can be selected, and the candidate message corresponding to the selected candidate message matrix can be used as the predicted message that is displayed at the agent's terminal device”); 
	compute scores (Ron: Paragraph [0135], “The new message matrix 1120 can be compared against each candidate message matrix (e.g., matrices 1130, 1140, and 1150). For example, the absolute value of the matrices can be compared and a similarity score can be generated. The most similar candidate message matrix can be selected, and the candidate message corresponding to the selected candidate message matrix can be used as the predicted message that is displayed at the agent's terminal device”); and 
	presenting the first message to the first user as a suggested message to send to the second user (Ron: Paragraph [0135], “The most similar candidate message matrix can be selected, and the candidate message corresponding to the selected candidate message matrix can be used as the predicted message that is displayed at the agent's terminal device”).

	Ron does not explicitly disclose: 
	compute a first cluster selection score for the first cluster by processing a first feature with a first tree-based model, wherein the first feature is computed using at least one of the first distance or the second distance; 
	compute a second cluster selection score for the second cluster by processing a second feature with the first tree-based model, wherein the second feature is computed using at least one of the third distance or the fourth distance; 
	select the first cluster using the first cluster selection score and the second cluster selection score; 
	compute a first message selection score by processing the first distance with a second tree-based model; 
	compute a second message selection score by processing the second distance with the second tree-based model. 

	However, Asai discloses: 
	compute a first cluster selection score for the first cluster by processing a first feature with a first tree-based model, wherein the first feature is computed using at least one of the first distance or the second distance (Asai: Paragraph [0004], “vector data is classified in a hierarchical structure of binary trees having a first child cluster and a second child cluster according to the principal component score… the vector data that belongs to the search cluster of the marginal hierarchy and that has the shortest distance from the query is treated as the nearest data); 
	compute a second cluster selection score for the second cluster by processing a second feature with the first tree-based model, wherein the second feature is computed using at least one of the third distance or the fourth distance (Asai: Paragraph [0004], “vector data is classified in a hierarchical structure of binary trees having a first child cluster and a second child cluster according to the principal component score… the vector data that belongs to the search cluster of the marginal hierarchy and that has the shortest distance from the query is treated as the nearest data); 
	select the first cluster using the first cluster selection score and the second cluster selection score (Asai: Paragraph [0004], “vector data is classified in a hierarchical structure of binary trees having a first child cluster and a second child cluster according to the principal component score… the vector data that belongs to the search cluster of the marginal hierarchy and that has the shortest distance from the query is treated as the nearest data); 
	compute a first message selection score by processing the first distance with a second tree-based model (Asai: Paragraph [0004], “vector data is classified in a hierarchical structure of binary trees having a first child cluster and a second child cluster according to the principal component score… the vector data that belongs to the search cluster of the marginal hierarchy and that has the shortest distance from the query is treated as the nearest data); 
	compute a second message selection score by processing the second distance with the second tree-based model (Asai: Paragraph [0004], “vector data is classified in a hierarchical structure of binary trees having a first child cluster and a second child cluster according to the principal component score… the vector data that belongs to the search cluster of the marginal hierarchy and that has the shortest distance from the query is treated as the nearest data). 

	Ron and Asai are analogous art in the same field of endeavor as the instant invention as both are drawn to data matching. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Asai’s tree-based search into the system of Ron to allow ease of implementation and improved efficiency (Asai: Paragraph [0003]). 

Ron-Asai teaches 2. The system of claim 1, wherein the at least one server computer is configured to: 
	select the second cluster; 
	select the third message from the second cluster; 
	and presenting the third message to the first user as a suggested message to send to the second user (Ron and Asai both disclose selecting the closest match, whichever cluster and message number it may be).

Ron-Asai teaches 3. The system of claim 1, wherein the message encoding vectors are computed in advance and obtained from storage (Ron: Paragraph [0133], “Each of these vector parameters can be stored in the matrix as a vector representation of that message and/or communication session”).

Ron-Asai teaches 4. The system of claim 1, wherein the neural network comprises a conversation encoding model and a message encoding model (Ron: Paragraphs [0127] and [0134], “a recurrent neural network (RNN) or a convolutional neural network (CNN) may be used to predict response messages… current chat conversation… each new message can be included in the new message matrix 1120”).

Ron-Asai teaches 5. The system of claim 1, wherein the plurality of clusters of messages comprise pre- approved messages (Ron: Paragraph [0127], “previous messages”; previous messages are those that were sent, i.e., approved, by a sender).

Ron-Asai teaches 6. The system of claim 1, wherein the conversation encoding vector is computed by sequentially processing tokens of the one or more conversation messages with a recurrent neural network (Ron: Paragraph [0127], the “recurrent neural network (RNN)” is understood to process tokens sequentially).

Ron-Asai teaches 7. The system of claim 1, wherein the first feature comprises one or more of: 
	a minimum distance between the conversation encoding vector and message encodings of the first cluster (Ron: Paragraph [0135], each message matrix is compared and the selection is based on the greatest similarity or lowest absolute value difference (i.e., minimum distance)); 
	a maximum distance between the conversation encoding vector and the message encodings of the first cluster; 
	or an average distance between the conversation encoding vector and the message encodings of the first cluster.

Claim(s) 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ron (US 2018/0322403 A1) in view of Phillipps (US 2014/0372346 A1).

Regarding claim 8, Ron discloses a computer-implemented method for suggesting a message (Ron: Claims 1, 8, 15, “a computer-implemented method… a system, comprising: one or more data processors… computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions”), comprising: 
	obtaining one or more conversation messages from a conversation between a first user and a second user (Ron: Paragraph [0127], “Message recommendation system 930 analyze the database of messages stored at message data store 935”); 
	computing a conversation encoding vector by processing the one or more conversation messages with a neural network (Ron: Claims 6 and 7, “generating a vector representation… vector representation of the one or more previous messages”, and Paragraph [0127], “recurrent neural network (RNN) or a convolutional neural network (CNN) may be used”); 
	obtaining a plurality of clusters of messages (Ron: Paragraph [0127], “compare the results of the evaluation to the one or more clusters of previous messages stored in message data store 935”), wherein: 
	the plurality of clusters comprises a first cluster and a second cluster, the first cluster comprises a first message and a second message, and the second cluster comprises a third message and a fourth message (Ron: Paragraph [0127], “compare the results of the evaluation to the one or more clusters of previous messages stored in message data store 935”); 
	obtaining message encoding vectors for the messages, wherein a message encoding vector is computed by processing a corresponding message with the neural network (Ron: Claims 6 and 7, “generating a vector representation… vector representation of the one or more previous messages”, and Paragraph [0127], “recurrent neural network (RNN) or a convolutional neural network (CNN) may be used”); 
	computing a first distance between the conversation encoding vector and a first message encoding vector corresponding to the first message (Ron: Paragraph [0135], “The new message matrix 1120 can be compared against each candidate message matrix (e.g., matrices 1130, 1140, and 1150). For example, the absolute value of the matrices can be compared and a similarity score can be generated. The most similar candidate message matrix can be selected, and the candidate message corresponding to the selected candidate message matrix can be used as the predicted message that is displayed at the agent's terminal device”; the absolute value comparison similarity score constitutes a distance between vectors); 
	computing a second distance between the conversation encoding vector and a second message encoding vector corresponding to the second message (Ron: Paragraph [0135], “The new message matrix 1120 can be compared against each candidate message matrix (e.g., matrices 1130, 1140, and 1150). For example, the absolute value of the matrices can be compared and a similarity score can be generated. The most similar candidate message matrix can be selected, and the candidate message corresponding to the selected candidate message matrix can be used as the predicted message that is displayed at the agent's terminal device”); 
	computing a third distance between the conversation encoding vector and a third message encoding vector corresponding to the third message (Ron: Paragraph [0135], “The new message matrix 1120 can be compared against each candidate message matrix (e.g., matrices 1130, 1140, and 1150). For example, the absolute value of the matrices can be compared and a similarity score can be generated. The most similar candidate message matrix can be selected, and the candidate message corresponding to the selected candidate message matrix can be used as the predicted message that is displayed at the agent's terminal device”); 
	computing a fourth distance between the conversation encoding vector and a fourth message encoding vector corresponding to the fourth message (Ron: Paragraph [0135], “The new message matrix 1120 can be compared against each candidate message matrix (e.g., matrices 1130, 1140, and 1150). For example, the absolute value of the matrices can be compared and a similarity score can be generated. The most similar candidate message matrix can be selected, and the candidate message corresponding to the selected candidate message matrix can be used as the predicted message that is displayed at the agent's terminal device”); 
	computing scores (Ron: Paragraph [0135], “The new message matrix 1120 can be compared against each candidate message matrix (e.g., matrices 1130, 1140, and 1150). For example, the absolute value of the matrices can be compared and a similarity score can be generated. The most similar candidate message matrix can be selected, and the candidate message corresponding to the selected candidate message matrix can be used as the predicted message that is displayed at the agent's terminal device”);
	and selecting the first message using the first message selection score and the second message selection score (Ron: Paragraph [0135], “The most similar candidate message matrix can be selected, and the candidate message corresponding to the selected candidate message matrix can be used as the predicted message that is displayed at the agent's terminal device”).

Ron does not explicitly disclose: 
	computing a first cluster selection score for the first cluster by processing a first feature with a first probabilistic graphical model, wherein the first feature is computed using at least one of the first distance or the second distance; 
	computing a second cluster selection score for the second cluster by processing a second feature with the first probabilistic graphical model, wherein the second feature is computed using at least one of the third distance or the fourth distance; 
	selecting the first cluster using the first cluster selection score and the second cluster selection score; 
	computing a first message selection score by processing the first distance with a second probabilistic graphical model; 
	computing a second message selection score by processing the second distance with the second probabilistic graphical model.

However, Phillipps discloses: 
	computing a first cluster selection score for the first cluster by processing a first feature with a first probabilistic graphical model, wherein the first feature is computed using at least one of the first distance or the second distance (Phillipps: Paragraph [0057], “the unsupervised learning module 208 may provide output results (e.g., probabilities, connections, distances, instances, or the like) that inform or populate a probabilistic graph database, a metadata layer for a probabilistic graph database, or the like” and Paragraph [0072], “Non-limiting examples of unsupervised techniques include hidden Markov models, blind signal separation using feature extraction techniques for dimensionality reduction, and each of the techniques performed by the modules of the unsupervised learning module 208 (cluster analysis, mining metadata from the data in the unstructured data set, identifying relationships in data of the unstructured data set based on one or more of analyzing process reports and analyzing process SQL queries, identifying relationships in data of the unstructured data set by identifying semantic distances between data in the unstructured data set, using statistical data to determine a relationship between data in the unstructured data set, identifying relationships in data of the unstructured data set based on analyzing the access frequency of data of the unstructured data set, querying external data sources to determine a relationship between data in the unstructured data set, and text search results correlation)”); 
	computing a second cluster selection score for the second cluster by processing a second feature with the first probabilistic graphical model, wherein the second feature is computed using at least one of the third distance or the fourth distance (Phillipps: Paragraph [0057], “the unsupervised learning module 208 may provide output results (e.g., probabilities, connections, distances, instances, or the like) that inform or populate a probabilistic graph database, a metadata layer for a probabilistic graph database, or the like” and Paragraph [0072], “Non-limiting examples of unsupervised techniques include hidden Markov models, blind signal separation using feature extraction techniques for dimensionality reduction, and each of the techniques performed by the modules of the unsupervised learning module 208 (cluster analysis, mining metadata from the data in the unstructured data set, identifying relationships in data of the unstructured data set based on one or more of analyzing process reports and analyzing process SQL queries, identifying relationships in data of the unstructured data set by identifying semantic distances between data in the unstructured data set, using statistical data to determine a relationship between data in the unstructured data set, identifying relationships in data of the unstructured data set based on analyzing the access frequency of data of the unstructured data set, querying external data sources to determine a relationship between data in the unstructured data set, and text search results correlation)”); 
	selecting the first cluster using the first cluster selection score and the second cluster selection score (Phillipps: Paragraph [0057], “the unsupervised learning module 208 may provide output results (e.g., probabilities, connections, distances, instances, or the like) that inform or populate a probabilistic graph database, a metadata layer for a probabilistic graph database, or the like” and Paragraph [0072], “Non-limiting examples of unsupervised techniques include hidden Markov models, blind signal separation using feature extraction techniques for dimensionality reduction, and each of the techniques performed by the modules of the unsupervised learning module 208 (cluster analysis, mining metadata from the data in the unstructured data set, identifying relationships in data of the unstructured data set based on one or more of analyzing process reports and analyzing process SQL queries, identifying relationships in data of the unstructured data set by identifying semantic distances between data in the unstructured data set, using statistical data to determine a relationship between data in the unstructured data set, identifying relationships in data of the unstructured data set based on analyzing the access frequency of data of the unstructured data set, querying external data sources to determine a relationship between data in the unstructured data set, and text search results correlation)”); 
	computing a first message selection score by processing the first distance with a second probabilistic graphical model (Phillipps: Paragraph [0057], “the unsupervised learning module 208 may provide output results (e.g., probabilities, connections, distances, instances, or the like) that inform or populate a probabilistic graph database, a metadata layer for a probabilistic graph database, or the like” and Paragraph [0072], “Non-limiting examples of unsupervised techniques include hidden Markov models, blind signal separation using feature extraction techniques for dimensionality reduction, and each of the techniques performed by the modules of the unsupervised learning module 208 (cluster analysis, mining metadata from the data in the unstructured data set, identifying relationships in data of the unstructured data set based on one or more of analyzing process reports and analyzing process SQL queries, identifying relationships in data of the unstructured data set by identifying semantic distances between data in the unstructured data set, using statistical data to determine a relationship between data in the unstructured data set, identifying relationships in data of the unstructured data set based on analyzing the access frequency of data of the unstructured data set, querying external data sources to determine a relationship between data in the unstructured data set, and text search results correlation)”); 
	computing a second message selection score by processing the second distance with the second probabilistic graphical model (Phillipps: Paragraph [0057], “the unsupervised learning module 208 may provide output results (e.g., probabilities, connections, distances, instances, or the like) that inform or populate a probabilistic graph database, a metadata layer for a probabilistic graph database, or the like” and Paragraph [0072], “Non-limiting examples of unsupervised techniques include hidden Markov models, blind signal separation using feature extraction techniques for dimensionality reduction, and each of the techniques performed by the modules of the unsupervised learning module 208 (cluster analysis, mining metadata from the data in the unstructured data set, identifying relationships in data of the unstructured data set based on one or more of analyzing process reports and analyzing process SQL queries, identifying relationships in data of the unstructured data set by identifying semantic distances between data in the unstructured data set, using statistical data to determine a relationship between data in the unstructured data set, identifying relationships in data of the unstructured data set based on analyzing the access frequency of data of the unstructured data set, querying external data sources to determine a relationship between data in the unstructured data set, and text search results correlation)”).

	Ron and Phillips are analogous art in the same field of endeavor as the instant invention as both are drawn to data matching. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Phillipps’s probabilistic graphical modeling into the system of Ron for improved efficiency (Phillipps: Paragraph [0004]). 

Ron-Phillipps teaches 9. The computer-implemented method of claim 8, wherein the first cluster selection score is computed by processing a third feature with the first probabilistic graphical model (Phillipps: Paragraph [0057], “the unsupervised learning module 208 may provide output results (e.g., probabilities, connections, distances, instances, or the like) that inform or populate a probabilistic graph database, a metadata layer for a probabilistic graph database, or the like”).

Ron-Phillipps teaches 10. The computer-implemented method of claim 9, wherein the third feature is independent of the conversation encoding vector (Phillipps: Paragraph [0057], “the unsupervised learning module 208 may provide output results (e.g., probabilities, connections, distances, instances, or the like) that inform or populate a probabilistic graph database, a metadata layer for a probabilistic graph database, or the like”).

Ron-Phillipps teaches 11. The computer-implemented method of claim 9, wherein the third feature comprises a frequency of use of the first cluster by any user when suggested (Phillipps: Claim 12, “identifying relationships in data of the unstructured data set based on an access frequency of data of the unstructured data set”); 
	a frequency of use of the first cluster by the first user when suggested; 
	an amount of time since a most recent message in the conversation; 
	or a number of messages in the conversation.

Ron-Phillipps teaches 12. The computer-implemented method of claim 8, wherein the first message selection score is computed by processing a third feature with the second probabilistic graphical model (Phillipps: Paragraph [0057], “the unsupervised learning module 208 may provide output results (e.g., probabilities, connections, distances, instances, or the like) that inform or populate a probabilistic graph database, a metadata layer for a probabilistic graph database, or the like”).

Ron-Phillipps teaches 13. The computer-implemented method of claim 12, wherein the third feature is independent of the conversation encoding vector (Phillipps: Paragraph [0057], “the unsupervised learning module 208 may provide output results (e.g., probabilities, connections, distances, instances, or the like) that inform or populate a probabilistic graph database, a metadata layer for a probabilistic graph database, or the like”).

Ron-Phillipps teaches 14. The computer-implemented method of claim 13, wherein the third feature comprises a time of day (Phillipps: Paragraph [0089], “The access frequency module 244 is configured to identify correlations between data based on the frequency at which data is accesses, what data is accessed at the same time, access count, time of day data is accessed, and the like.”); 
	a sentiment of the one or more conversation messages; 
	or an indication of current weather.

Ron-Phillipps teaches 15. The computer-implemented method of claim 8, wherein the first probabilistic graphical model comprises a tree-based model (Phillipps: Paragraph [0152], “a forest of trees 506a with tree decisions at the roots and various margin classifiers along the branches, which have been extended with a layer of Boltzmann type Bayesian probabilistic classifiers”).


Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ron (US 2018/0322403 A1) in view of Asai (US 2019/0243811 A1) in further view of Urdiales (US 2021/0357378 A1).

Ron-Asai teaches 17. The one or more non-transitory, computer-readable media of claim 16.
	Ron-Asai does not explicitly disclose that the first tree-based model comprises an ensemble of decision trees or a random forest.
	However, Urdiales discloses such a feature (Urdiales: Paragraph [0136], “machine learning techniques can include, but are not limited to, decision tree learning, clustering, neural networks, deep learning neural networks, support vector machines, linear regression, logistic regression, naïve Bayes classifiers, k-nearest neighbor, k-means clustering, random forests, gradient boosting, Hidden Markov models”).
	Ron-Asai and Urdiales are analogous art in the same field of endeavor as the instant invention as both are drawn to data matching. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Urdiales’s machine learning improvements into the system of Ron for improved efficiency (Urdiales: Paragraph [0005]). 


Ron-Asai teaches 18. The one or more non-transitory, computer-readable media of claim 16.
	Ron-Asai does not explicitly disclose that the first tree-based model is implemented using gradient boosting or bagging.
	However, Urdiales discloses such a feature (Urdiales: Paragraph [0136], “machine learning techniques can include, but are not limited to, decision tree learning, clustering, neural networks, deep learning neural networks, support vector machines, linear regression, logistic regression, naïve Bayes classifiers, k-nearest neighbor, k-means clustering, random forests, gradient boosting, Hidden Markov models”).
	Ron-Asai and Urdiales are analogous art in the same field of endeavor as the instant invention as both are drawn to data matching. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Urdiales’s machine learning improvements into the system of Ron for improved efficiency (Urdiales: Paragraph [0005]). 

Ron-Asai teaches 19. The one or more non-transitory, computer-readable media of claim 16.
	Ron-Asai does not explicitly disclose that the first user is a customer support agent and the second user is a customer. 
	However, Urdiales discloses such a feature (Urdiales: Paragraph [0108], “content for a conversation or chat with a customer (including one that may be managed by a conversational agent 182 or bot)… the customer chat 184 may be populated with seed or draft content created by an automated conversational agent 182, so that a human agent can edit the content into a final version for the customer interaction”).
	Ron-Asai and Urdiales are analogous art in the same field of endeavor as the instant invention as both are drawn to data matching. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Urdiales’s machine learning improvements into the system of Ron for improved efficiency (Urdiales: Paragraph [0005]). 

Ron-Asai teaches 20. The one or more non-transitory, computer-readable media of claim 16.
	Ron-Asai does not explicitly disclose that the first tree-based model and the second tree-based model are retrained more frequently than the neural network. 
	However, Urdiales discloses such a feature (Urdiales: Paragraph [0223], “the machine learning system 1608 trains and reinforces models (e.g., neural networks, regression-based models, Hidden Markov models, decision trees, and/or the like) that are used by the platform 1600”; the frequency at which models are trained and reinforced is a matter of design choice; either they are [re]trained equally or one is [re]trained more often than the other).
	Ron-Asai and Urdiales are analogous art in the same field of endeavor as the instant invention as both are drawn to data matching. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Urdiales’s machine learning improvements into the system of Ron for improved efficiency (Urdiales: Paragraph [0005]). 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sapoznik (US 2020/0327555 A1) describes a text suggestion system for customer service applications utilizing a neural network and a search graph.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453